08-01789-smb   Doc 18790-2   Filed 05/31/19 Entered 05/31/19 14:47:55   Exhibit B
                                    Pg 1 of 20




                                                        EXHIBIT B
      08-01789-smb              Doc 18790-2                             Filed 05/31/19 Entered 05/31/19 14:47:55                                                  Exhibit B
                                                                               Pg 2 of 20


                          DECLARATION                         I    REGARDING JPMORGAN BANK RECORDS

                                                                    Case           No      0801789             SMB
       Linda Coribello certifies and declares                                 as     follows



         1            I   am   over the age of 18 years and not a party to this action


         2            My       business           address          is   4 Chase Metrotech                      Center          Floor    18 Brooklyn            New       York

                      112450001

         3            I   am    a   Document                 Review               Sr     Specialist          and    Custodian          of Records        for    JPMorgan
                      Chase Bank                   NA         JPMorgan                       in    the        Subpoena          Compliance        Group           and    I    am
                      authorized to make this declaration


         4        Bernard                L       Madoff            Investment               Securities          LLC          BLMIS              maintained            account

                  numbers 140081703                            and 6301428151509                         the    Accounts               at   JPMorgan

         5        Based             on   my         review          of communications                          between         the    Trustee    or    his                   and

                                                                                    A
                                                                                                                                                               agents

                  JPMorgan                   1   understand              that              on     or    about       December           19 2008        Irving      H     Picard

                  notified           JPMorgan                  of       his        court     appointment                as    Trustee   Trustee under the
                  Securities             Investor Protection Act for the liquidation                                           of    BLMIS and requested bank
                  records                              to    the    Accounts               B      thereafter         the Trustee           and his agents requested

                                                                                                                                            C
                                    relating

                  bank          records           relating         to    the       Accounts            from JPMorgan                 and        between        December
                  2008          and      2009 JPMorgan                            produced        to     the    Trustee        or his agents          bank     documents

                  relating          to   the       Accounts                  including       but       not     limited       to Account         Statements            Checks
                  and Spreadsheets                      Reflecting Wire Transfers

        6         I       am     familiar              with        and        have         knowledge               of     JPMorgans           practice       of    making
                  maintaining and producing                                        bank     records          such    as   those listed        on Exhibit          A   hereto

                  including                  but       not        limited           to     Account             Statements            Checks      and      Spreadsheets

                  Reflecting             Wire Transfers

        7         Based on               my        knowledge                 of JPMorgans                practices        and procedures           the    bank records
                  listed         on      Exhibit             A      hereto              contain        distinctive           characteristics      of     original        bank

                  documents              made and kept by JPMorgan                                      in   the ordinary course of business including

                  but      not      limited            to    some        or       all   of the    following               Account numbers 140081703                          and

                  6301428151509                         the       routing           number of JPMorgan                        The    Chase Manhattan              Bank        or

                  another             JPMorgan                     related              entity     Statement              Codes         Reference         numbers             or

                  descriptions                    sequence              numbers             serial       numbers             transaction      numbers          Sequence
                  number                 Sequence                   4
                                         Prime Sequence number Routing       Transit
                                                                              or                                                                                              or

                  RoutTran numbers CheckSerial or Check Serial numbers Serial Field                                                                                          and

                  Bank           No              Bank         4         or   BankNum                    and the         logo    or   insignia    of JPMorgan                 The
                  Chase Manhattan                       Bank            or another          JPMorgan            related       entity

        8         Based on               my       knowledge                  of JPMorgans                practices        and procedures          the    bank records
                  listed        on Exhibit              A    hereto          also       contain        distinctive        characteristics       of bank        documents

                 produced                by        JPMorgan                   including            production             notations         labeled      GROUPID
                 Operator                        and    other           details         regarding            scanning         and    production        of JPMorgans
                 customers                   bank       records              in
                                                                                   response        to    subpoenas             court    orders and requests                  for




57Z      7 927
08-01789-smb           Doc 18790-2               Filed 05/31/19 Entered 05/31/19 14:47:55                                                    Exhibit B
                                                        Pg 3 of 20


           documents              including      records   requests             from      current          or       former        JPMorgan        bank
           customers


   9       Based        on    my     knowledge      of JPMorgans                  practices          and    procedures                the   distinctive


           characteristics            including     production           notations            appearing             on    the   records      listed    on
           Exhibit        A   are   only placed     on documents            if    they are JPMorgan business                           records        The
           bank records            identified    on Exhibit     A       appear to be JPMorgan business                            records


   10      Based on           my    knowledge      of JPMorgans              practices          and procedures                  and    my    review    of

           the       relevant     JPMorgan bank        records           listed    in    Exhibit       A        I   conclude          the   JPMorgan
           bank records             listed   on Exhibit    A   were       made      at    or near the time of the occurrence                           of

           the       matters set forth in the records               by     or    from information                   transmitted         by    a person

           with knowledge of those matters


   1   1   Based on           my    knowledge      of JPMorgans             practices           and procedures                  and   my     review    of

           the       relevant     JPMorgan bank        records           listed    in    Exhibit       A        I   conclude          the   JPMorgan
           bank       records       listed    on Exhibit   A        were     kept        in    the   regular             course   of JPMorgans

           business


   12      It   is   JPMorgans          regular practice       to   make records               of transactions              such as those listed

           on Exhibit         A    in the    ordinary course of business




                                                      5
   13      I    declare   upider     penalty of perjury that the foregoing                      is   true   and correct

           Dated          Peer kibt°L                                     44v

                                                               By

                                                                        Linda Coribello

                                                                        Document         Review        Sr       Specialist

                                                                        SUBPOENA COMPLIANCE GROUP




                                                                    2
08-01789-smb          Doc 18790-2             Filed 05/31/19 Entered 05/31/19 14:47:55             Exhibit B
                                                     Pg 4 of 20


                                                     EXHIBIT         A


     JPMSA130000001     41   JPMSAB0002150          81    JPMSAB0004312   121   JPMSAF0016198     161   JPMSAF0032362


2    JPMSAB0000049      42   JPMSAB0002208          82    JPMSAB0004356   122   JPMSAF0016456     162   JPMSAF0032497

3    JPMSAB0000100      43   JPMSAB0002274          83    JPMSAB0004407   123   JPMSAF0016682     163   JPM3AF0032580


4    JPMSAB0000152      44   JPMSAB0002321          84    JPMSAB0004455   124   JPMSAF0016800     164 JPMSAF0032819

5    JPMSAB0000212      45   JPMSAB0002381          85    JPMSAB0004518   125   JPMSAF0016901     165   JPMSAF0034256

6    JPMSA80000255      46   JPIVISAB0002444        86    JPMTAF0000001   126   JPMSAF0017277     166   JPMSAF0034489

7    JPMSAB0000317      47   JPMSAB0002491          87    JPMSAF0000159   127   JPMSAF0017279     167 JPMSAF0034542


8    JPMSAB0000375      48   JPMSAB0002537          88    JPMSAF0000642   128   JPMSAF0017350     168   JPMSAF0034638

9    JPMSA60000422      49   JPMSAB0002581          89    JPMSAF0001162   129   JPMSAF0018651     169 JPMSAF0035050

10   JPMSAB0000465      50   JPMSAB0002636          90    JPMSAF0001678   130 JPIVISAF0019186     170 JPMSAF0035399

11   JPMSAB0000516      51   JPMSAB0002690          91    JPMSAF0001709   131   JPMSAF0020627     171 JPMSAF0035508

12   JPMSAB0000569      52   JPMSAB0002742          92    JPMSAF0002013   132   JPMSAF0020628     172 JPMSAF0036079


13   JPMSAB0000624      53   JPMSAB0002810          93    JPMSAF0002282   133   JPMSAF0020938     173   JPMSAF0036881

14   JPMSAB0000673      54   JPMSAB0002865          94    JPMSAF0002434   134 JPMSAF0021206       174 JPMSAF0037138

15   JPMSAB0000734      55   JPMSAB0002926          95    JPMSAF0002813   135   JPMSAF0021346     175 JPMSAF0037409


16   JPMSAB0000795      56   JPMSAI30002971         96    JPMSAF0003336   136   JPMSAF0021374     176 JPMSAF0037658


17   JPMSAB0000860      57   JPMSAB0003022          97    JPMSAF0004244   137   JPMSAF0021951     177   JPMSAF0038665

18   JPMSAB0000923      58   JPMSAB0003082          98    JPMSAF0004357   138   JPMSAF0023135     178   JPMSAF0039359


19   JPMSAB0000995      59   JPMSAB0003129          99    JPMSAF0004841   139   JPMSAF0023530     179   JPM3AF0039577

20   JPMSAB0001048      60   JPMSAB0003180          100   JPMSAF0005193   140   JPMSAF0023804     180   JPM5AF0039744


21   JPMSAB0001100      61   JPMSAB0003234          101   JPMSAF0005403   141   JPMSAF0023988     181   JPMSAF0039848


22   JPMSAB0001149      62   JPMSAB0003291          102   JPMSAF0006726   142   JPMSAF0024542     182   JPMSAF0040162

23   JPMSAB0001202      63   JPMSAB0003358          103 JPMSAF0006883     143   JPMSAF0025159     183   JPMSAF0040285


24   JPMSAB0001244      64   JPMSAB0003405          104   JPMSAF0007173   144   JPMSAF0026286     184   JPMSAF0040393

25   JPMSAB0001298      65   JPMSAB0003457          105 JPMSAF0007648     145   JPMSAF0026751     185   JPMSAF0040394

26   JPMSAB0001353      66   JPMSAI30003510         106 JPIVISAF0008878   146   JPMSAF0026790     186   JPMSAF0040402

27   JFm 3N30001405     07   JPMSA130003551         107 JPMSAF0009075     147   JPIVISAF0027043   187   JPMSAF0041083

28   JPMSAB0001452      68   JPMSA60003639          108 JPMSAF0009215     148   JPMSAF0027286     188 JPMSAF0041772

29   JPMSAB0001515      69   JPMSAB0003705          109 JPMSAF0009632     149   JPMSAF0027400     189 JPMSAF0042852

30   JPMSAB0001568      70   JPMSAB0003769          110 JPMSAF0010311     150   JPMSAF0028614     190 JPMSAF0043317


31   JPMSAB0001629      71   JPMSAB0003831          111 JPMSAF0011778     151   JPMSAF0028850     191 JFMSAF0043485

32   JPMSAB0001680      72   JPMSAB0003870         112    JPMSAF0011972   152   JPMSAF0029274     192 JPMSAF0043974

33   JPMSAB0001733     73    JPMSAB0003915         113    JPMSAF0012300   153   JPMSAF0029364     193 JPMSAF0044641

34   JPMSAB0001791     74    JPMSAB0003950         114    JPMSAF0012365   154   JPMSAF0029953     194   JPMSAF0045495

35   JPMSAB0001840     75    JPMSAB0004010         115    JPMSAF0012480   155 JPMSAF0030086       195   JPMSAF0045543

36   JPMSAB0001885     76    JPMSAB0004065         116    JPMSAF0013113   156   JPMSAF0031408     196   JPMSAF0045814

37   JPMSAB0001937     77    JPMSAB0004091         117    JPMSAF0014260   157   JPMSAF0031641     197   JPMSAF0045919

38   JPMSAB0001983     78    JPMSAB0004132         118 JPMSAF0014633      158   JPMSAF0031770     198   JPMSAF0046139

39   JPMSAB0002040     79    JPMSAB0004195         119 JPMSAF0014896      159 JPMSAF0032176       199   JPMSAF0046153

40   JPMSAB0002089     80    JPMSAB0004257         120 JPMSAF0015207      160 JPMSAF0032361       200   JPMSAF0046355
08-01789-smb          Doc 18790-2             Filed 05/31/19 Entered 05/31/19 14:47:55   Exhibit B
                                                     Pg 5 of 20


201   JPMSAF0046780     244 JPMSAF0062915           287 JPMSAI0006393

202   JPMSAF0046937     245 JPMSAF0063513           288 JPMSAI0006497

203   JPMSAF0047010     246 JPMSAF0064257           289 JPMSAI0006711

204 JPMSAF0048057       247 JPMSAF0064268           290 JPMSAI0006903

205 JPMSAF00480§8       248 JPMSAF0064588           291 JPMSAI0007503

206 JPM3AF0048332       249 JPMSAF0064673           292 JPMSAI0007821

207   JPMSAF0048790     250 JPMSAF0064901           293 JPMSAI0007879

208 JPMSAF0049746       251   JPMSAF0065021         294 JPMSAI0008253

209   JPMSAF0049794     252   JPMSAF0065142         295   JPMSAI0008542

210   JPMSAF0050476    253 JPMSAF0065482            296 JPMSAI0009365

211 JPMSAF0050713       254   JPMSAF0066925         297   JPMSAI0012412

212   JPMSAF0051404    255    JPMSAF0067117         298 JPMSAI0012719

213   JPMSAF0051405    256    JPMSAF0067370

214   JPMSAF0052073    257 JPMSAF0067443

215 JPMSAF0052485      258 JPMSAF0067688

216 JPMSAF0052866      259 JPMSAF0068716

217 JPMSAF0053450      260 JPMSAF0068772

218 JPMSAF0053836      261 JPMSAF0069608

219 JPMSAF0054207      262 JPMSAF0069667

220 JPMSAF0054608      263 JPMSAF0069836

221 JPMSAF0054788      264    JPMSAF0070094

222 JPMSAF0055976      265    JPMSAF0070451

223 JPMSAF0056084      266 JPMSAF0070462

224 JPMSAF0056122      267    JPMSAF0070616

225 JPMSAF0056348      268    JPMSAF0070692

226 JPMSAF0056509      269    JPMSAF0072002

227 JPMSAF0056851      270    JPMSAF0072235

228 JPMSAF0057018      271    JPMSAF0072307

229 JPMSAF0057367      272 JPMSAF0072658

230 JPM5AF0057592      273 JPMSAI0002126

231 JPMSAF0059039      274 JPMSAI0002263

232 JPMSAF0059094      275    JPMSAI0002413

233 JPMSAF0059622      276    JPMSAI0002580

234 JPMSAF0059702      277 JPMSAI0002737

235 JPMSAF0059806      278    JPM5A10002894

236   JPMSAF0060142    279 JPMSAI0004236

237 JPMSAF0061418      280    JPMSAI0004458

238 JPMSAF0061457      281    JPMSAI0004580

239 JPMSAF0061655      282 JPMSAI0004766

240 JPMSAF0062248      283 JPMSAI0005638

241   JPMSAF0062363    284 JPMSAI0006032

242 JPMSAF0062725      285    JPMSAI0006179

243 JPMSAF0062741      286 JPMSAI0006348


                                                           4
08-01789-smb           Doc 18790-2                       Filed 05/31/19 Entered 05/31/19 14:47:55                                                  Exhibit B
                                                                Pg 6 of 20


                DECLARATION                    II    REGARDING JPMORGAN BANK RECORDS

                                                     Case        No      0801789        SMB
 Linda Coribello certifies and declares as follows



   1        I    am   over the age of 18 years and not a party to this action


  2         My        business        address       is    4 Chase        Metrotech        Center          Floor       18 Brooklyn New York
                112450001

  3         I    am    a Document             Review             Sr     Specialist     and     Custodian of Records                     for    JPMorgan
            Chase        Bank          NA       JPMorgan                    in   the    Subpoena           Compliance            Group            and    I   am
            authorized to make this declaration


  4         Bernard           L       Madoff        Investment            Securities         LLC        BLMIS                 maintained              account

            numbers 140081703                   and 6301428151509                      the   Accounts                at   JPMorgan

  5         Based        on    my       review        of communications                  between                    Trustee      or    his                   and

                                                                  A
                                                                                                          the                                 agents

            JPMorgan              I   understand          that           on or about          December              19 2008           Irving      H    Picard

            notified          JPMorgan          of        his    court     appointment             as    Trustee   Trustee under the
            Securities         Investor Protection                    Act for the liquidation             of    BLMIS and requested bank
            records                     to    the    Accounts            B                      the     Trustee        and his agents requested

                                                                                                                                                             C
                         relating                                               thereafter

            bank       records        relating       to    the    Accounts         from JPMorgan on a                     rolling      basis          and

            between        December            2008 and 2009 JPMorgan produced                                  to the      Trustee      or his agents

            bank       documents             relating       to    the    Accounts            including         but    not     limited        to    Account

            Statements List Post Reports and Spreadsheets                                      Reflecting Wire Transfers

  6         I    am      familiar        with        and        have     knowledge            of     JPMorgans              practice         of    making
            maintaining and producing                            bank     records      such     as    those     listed      on Exhibit            A   hereto

            including          but      not     limited           to     Account        Statements              List      Post    Reports             Check
            Research          and      Adjustments                System         Output      Records           and     Spreadsheets            Reflecting
            Wire Transfers

  7         Based on          my       knowledge           of JPMorgans              practices          and procedures            the    bank records
            listed       on    Exhibit         A     hereto           contain      distinctive          characteristics          of     original        bank
            documents          made and kept by JPMorgan                           in the     ordinary course of business including
            but    not    limited       to    some        or    all    of the    following           Account numbers 140081703                               and

            6301428151509                 the       routing       number of JPMorgan                     The Chase Manhattan                      Bank        or

            another           JPMorgan              related           entity     Statement            Codes           Reference          numbers              or

            descriptions              sequence           numbers          serial    numbers           transaction           numbers          scan       string

            numbers           hit     numbers        a JPMorgan Uniform Resource                            Locator address and the logo

            or insignia           of JPMorgan              The        Chase Manhattan              Bank        or    another     JPMorgan             related

            entity


  8         Based on          my      knowledge            of JPMorgans              practices        and procedures              the    bank records
            listed     on Exhibit        A     hereto       also       contain     distinctive       characteristics           of bank        documents

           produced           by JPMorgan                  including        production         notations            labeled      GROUPID                     and

           other       details
                                      regarding           scanning        and     production            of JPMorgans              customers             bank
           records       in
                              response to subpoenas                      court    orders and requests for documents                               including
           records       requests from current or former JPMorgan bank customers




   rr2
08-01789-smb         Doc 18790-2               Filed 05/31/19 Entered 05/31/19 14:47:55                                               Exhibit B
                                                      Pg 7 of 20


   9     Based        on    my     knowledge      of JPMorgans                 practices          and procedures               the   distinctive

         characteristics            including    production           notations            appearing         on    the   records      listed    on
         Exhibit        A   are   only placed     on documents           if    they are JPMorgan business                       records        The
         bank records            identified    on Exhibit       A    appear to be JPMorgan business records

   10    Based on           my    knowledge      of JPMorgans            practices           and procedures              and   my     review    of

         the       relevant     JPMorgan bank        records          listed    in    Exhibit       A    I   conclude          the   JPMorgan
         bank records             listed   on Exhibit   A   were       made      at    or   near the time of the occurrence                     of

         the       matters set forth in the records              by     or    from information               transmitted         by    a person

         with knowledge              of those matters


   11Based            on    my    knowledge      of JPMorgans            practices           and procedures              and   my     review    of

         the       relevant     JPMorgan bank        records          listed    in    Exhibit       A    I   conclude          the   JPMorgan
         bank       records       listed    on Exhibit      A    were    kept         in    the   regular         course   of JPMorgans

         business


   12    It   is   JPMorgans         regular practice       to   make records               of transactions          such as those listed

         on Exhibit         A    in the    ordinary course of business

   13    I    declare   under penalty of perjury that the foregoing                          is   true   and correct


         Dated          leZelikeZ                            217
                                                            By

                                                                     Linda Coribello

                                                                     Document Review                Sr   Specialist

                                                                     SUBPOENA COMPLIANCE GROUP




                                                                 2
 08-01789-smb           Doc 18790-2            Filed 05/31/19 Entered 05/31/19 14:47:55              Exhibit B
                                                      Pg 8 of 20


                                                        EXHIBIT         A


         ACCOUNT STATEMENTS OPMorgan       Account   1400817031

 1    JPMSAB0000001      18    JPMSAB0000923           35    JPMSAB0001840   52    JPMSAB0002742   69    JPMSAB0003705


 2    JPMSAB0000049      19    JPMSAB0000995           36    JPMSAB0001885   53    JPMSAB0002810   70    JPMSAB0003769


 3    JPMSAB0000100      20    JPMSAB0001048           37    JPMSAB0001937   54    JPMSAB0002865   71    JPMSAB0003831


 4    JPMSAB0000152      21    JPMSAB0001100           38    JPMSAB0001983   55    JPMSAB0002926   72    JPMSAB0003870


 5    JPMSAB0000212      22    JPMSAB0001149           39    JPMSAB0002040   56    JPMSAB0002971   73    JPMSAB0003915

 6    JPMSAB0000255      23    JPMSAB0001202           40    JPMSAB0002089   57    JPMSAB0003022   74    JPMSAB0003950


 7    JPMSAB0000317      24    JPMSAB0001244           41    JPMSAB0002150   58    JPMSAB0003082   75    JPMSAB0004010

 8    JPMSAB0000375      25    JPMSAB0001298           42    JPMSAB0002208   59    JPMSAB0003129   76    JPMSAB0004065


 9    JPMSAB0000422      26    JPMSAB0001353           43    JPMSAB0002274   60    JPMSAB0003180   77    JPMSAB0004091


 10   JPMSAB0000465      27    JPMSAB0001405           44    JPMSAB0002321   61    JPMSAB0003234   78    JPMSAB0004132


 11   JPMSAB0000516      28    JPMSAB0001452           45    JPMSAB0002381   62    JPMSAB0003291   79    JPMSAB0004195


 12   JPMSAB0000569      29    JPMSAB0001515           46    JPMSAB0002444   63    JPMSAB0003358   80    JPMSAB0004257


 13   JPMSAB0000624      30    JPMSAB0001568           47    JPMSAB0002491   64    JPMSAB0003405   81    JPMSAB0004312


 14   JPIVISAB0000673    31    JPMSAB0001629           48    JPMSAB0002537   65    JPMSAB0003457   82    JPMSAB0004356


 15   JPMSAB0000734      32    JPMSAB0001680           49    JPMSAB0002581   66    JPMSAB0003510   83    JPMSAB0004407

 16   JPMSAB0000795      33    JPMSAB0001733           50    JPMSAB0002636   67    JPMSAB0003581   84    JPMSAB0004455

 17   JPMSAB0000860      34    JPMSAB0001791           51    JPMSAB0002690   68    JPMSAB0003639   85    JPMSAB0004518




ACCOUNT STATEMENTS JPMorgan      Account   6301428151509

 86   JPMTAA0000002      103   JPMTAA0000054           120   JPMTAA0000120   137   JPMTAA0000190   154 JPMTAA0000251

87    JPMTAA0000005      104   JPMTAA0000057           121   JPMTAA0000140   138   JPMTAA0000193   155   JPMTAA0000254

88    JPMTAA0000008      105   JPMTAA0000060           122   JPMTAA0000142   139   JPMTAA0000196   156   JPMTAA0000257

89    JPMTAA0000011      106   JPMTAA0000063           123   JPMTAA0000146   140   JPMTAA0000199   157   JPMTAA0000260

90    JPMTAA0000014      107 JPMTAA0000066             124   JPMTAA0000149   141   JPMTAA0000202   158   JPMTAA0000264

91    JPMTAA0000017      108   JPMTAA0000069           125   JPMTAA0000153   142   JPMTAA0000205   159   JPMTAA0000268

92    JPMTAA0000020      109   JPMTAA0000072           126   JPMTAA0000157   143   JPMTAA0000208   180   JPmTAA0000272

93    JPMTAA0000023      110 JPMTAA0000088             127   JPMTAA0000160   144   JPMTAA0000211   161   JPMTAA0000276

94    JPMTAA0000026      111 JPMTAA0000091             128 JPMTAA0000163     145   JPMTAA0000214   162   JPMTAA0000280

95    JPMTAA0000029      112 JPMTAA0000094             129 JPMTAA0000166     146 JPMTAA0000217     163   JPMTAA0000286

96    JPMTAA0000033      113 JPMTAA0000098             130   JPMTAA0000169   147 JPMTAA0000220     164   JPMTAA0000292

97    JPMTAA0000036      114   JPMTAA0000102           131 JPMTAA0000172     148 JPMTAA0000223     165   JPMTAA0000298

98    JPMTAA0000039      115   JPMTAA0000105          132    JPMTAA0000175   149   JPMTAA0000225   166   JPMTAA0000304

99    JPMTAA0000042      116   JPMTAA0000108           133 JPMTAA0000178     150   JPMTAA0000228   167 JPMTAA0000310

100   JPMTAA0000045      117   JPMTAA0000111          134    JPMTAA0000181   151   JPMTAA0000231   168   JPMTAA0000316

101 JPMTAA0000048        118 JPMTAA0000114            135    JPMTA40000184   152   JPMTAA0000234   169   JPMTAA0000322

102 JPMTAA0000051        119   JPMTAA0000117          136    JPMTAA0000187   153   JPMTAA0000241   170   JPMTAA0000328




                                                               3
  08-01789-smb             Doc 18790-2             Filed 05/31/19 Entered 05/31/19 14:47:55                          Exhibit B
                                                          Pg 9 of 20


LIST   POST REPORTS    JPMorgan Account   6301428151509

 171   JPMSAG0000002         188   JPMSAG0000365          205 JPMSAG0000786          222 JPMSAG0001159         239    JPMSAG0001562

 172   JPMSAG0000024        189    JPMSAG0000385          206   JPMSAG0000808        223 JPMSAG0001182         240 JPMSAG0001583

 173   JPMSAG0000046        190    JPMSAG0000407          207   JPMSAG0000828        224   JPMSAG0001216       241    JPMSAG0001604

 174   JPMSAG0000065         191   JPMSAG0000429          208 JPMSAG0000850          225 JPMSAG0001238         242    JPMSAG0001631


 175   JPMSAG0000086        192    JPMSAG0000451          209   JPMSA00000871        226 JPMSAG0001260         243    JPMSAG0001650

 176   JPMSAG0000109        193    JPMSAG0000472          210   JPMSAG0000890        227 JPMSAG0001289         244    JPMSAG0001669

 177   JPMSAG0000131        194    JPMSAG0000493          211   JPMSAG0000913        228 JPMSAG0001312         245 JPMSAG0001688

 178   JPMSAG0000151        195    JPMSAG0000513          212   JPMSAG0000935        229 JPMSAG0001333         246 JPMSAG0001708

 179   JPMSAG0000173        196    JPMSAG0000537          213   JPMSAG0000957        230 JPMSAG0001360         247 JPMSAG0001731

 180   JPMSAG0000195        197    JPMSA00000559          214   JPMSAG0000979        231 JPMSAG0001380         248 JPMSAG0001752

 181   JPMSAG0000215        198    JPMSAG0000578          215 JPMSAG0001000          232 JPMSAG0001403         249 JPMSAG0001773

 182 JPMSAG0000237          199    JPMSAG0000614          216   JPMSAG0001023        233 JPMSAG0001429         250 JPMSAG0001795

 183   JPMSAG0000255        200    JPMSAG0000654          217 JPMSAG0001043          234 JPMSAG0001449         251 JPMSAG0001816

 184   JPMSAG0000277        201    JPMSAG0000696          218 JPMSAG0001066          235 JPMSAG0001470         252 JPMSAG0001837

 185   JPMSAG0000299        202 JPMSA30000720             219 JPMSAG0001086          236 JPMSAG0001495         253 JPMSAG0001861

 186   JPMSAG0000318        203 JPMSAG0000742             220 JPMSAG0001107          237 JPMSAG0001516         254 JPMSAG0001881

 187   JPMSAG0000341        204 JPMSAG0000765             221 JPMSAG0001140          238 JPMSAG0001537         255 JPMSDM0000001



CHECK RESEARCH AND ADJUSTMENTS                SYSTEM OUTPUT RECORDS       JPMorcian Account   63014213151509

 256 JPMTAA0000075          263 JPMTAA0000082             270 JPMTAA0000124          277 JPMTAA0000131         284 JPMTAA0000138

 257 JPMTAA0000076          264 JPMTAA0000083             271   JPMTAA0000125        278 JPMTAA0000132         285    JPMTAA0000139


 258 JPMT4A0000077          265    JPMTAA0000084          272 JPMTAA0000126          279   JPMTAA0000133

 259 JPMTAA0000078          266    JPMTAA0000085          273 JPMTAA0000127          280 JPMTA40000134

 260 JPMTAA0000079          267 JPMTAA0000086             274 JPMT4A0000128          281 JPMTA40000135

 261 JPMTAA0000080          268 JPMTAA0000087             275   JPMTAA0000129        282 JPMTAA0000136

 262   JPMTAA0000081        269    JPMTAA0000123          276 JPMTAA0000130          283 JPMTAA0000137



CLEARANCE    TELLER INTEROFFICE      TICKET    JPMorgan Account    140081703

 286 JPMSAI0000082



SPREADSHEET    REFLECTING    WIRE TRANSFERS        JPMorgan Account    140081703

 287 JPMTAF0000001




                                                                  4
08-01789-smb          Doc 18790-2                     Filed 05/31/19 Entered 05/31/19 14:47:55                                                              Exhibit B
                                                             Pg 10 of 20
                      DECLARATION                         REGARDING
                                                         III                                          JPMORGAN
                                                      BANK RECORDS

                                               Case     No       0801 789               SMB

     Linda   Coribello certifies                and declares             as   follows



       I          I   am    over the age of 18                   years        and           not   a     party          to this       action


      2           My    business               address         is    4       Chase           Metrotech                     Center           Floor     18

                     Brooklyn            New       York        112450001

       3          I    am       a    Document                Review            Sr            Specialist
                                                                                                                        and       Custodian            of

                  Records            for       JPMorgan             Chase               Bank            NA              JPMorgan                       in


                  the       Subpoena               Compliance                  Group                    and        I       am     authorized           to

                  make      this      declaration


      4           Bernard            L         Madoff          Investment                    Securities                  LLC          BLMIS
                  maintained              account            numbers               140081703                      and          6301428151509

                  the Accounts                     at    JPMorgan

      5          I    am    familiar            with     and        have       knowledge                     of JPMorgans                      practice

                 of regularly               making and sending                              to    its    customers                    bank     records

                 including               but    not     limited          to    Account                  Statements                and       List     Post

                 Reports             Records            of     this      type           are       routinely                prepared            for    the

                                    of     providing                                   account               updates             to    JPMorgans
                 purpose                                       periodic

                 customers

      6           Based             on      my         knowledge                   of        JPMorgan                      s     practices            and

                 procedures                with       the      exception                of       any         handwritten                  notations

                 the       bank          records        listed      on       Exhibit              A     hereto           contain          distinctive

                 characteristics                 of original             bank           documents                 made           by       JPMorgan
                 including                but     not       limited           to        some            or    all          of    the      following

                 Account             numbers            140081703               and          6301428151                      509       the     routing

                 number of JPMorgan                              The          Chase              Manhattan                 Bank           or   another

                 JPMorgan                related        entity        Statement                   Codes            Reference              numbers
                 Sequence                 or      Prime             Sequence                      numbers                       Serial          Fields

                 transaction              numbers              and        the           logo            insignia                or     address         of

                 JPMorgan                  The        Chase         Manhattan                    Bank         or        another           JPMorgan
                 related        entity           Records            of    this          type          were         routinely              made        and

                 sent      to       JPMorgans             customer             BLMIS                    in    the       ordinary            course     of

                 business


      7          Based              on       my         knowledge                      of        JPMorgans                      practices            and

                 procedures                the    bank         records          identified               on        Exhibit            A   appear       to

                 be JPMorgan business                          records


      8          Based          on       my       knowledge                   of            JPMorgan                   s       practices             and

                 procedures                and        my       review              of the             relevant               JPMorgan            bank
                 records            listed       in     Exhibit           A        I    conclude                  the        JPMorgan              bank
                 records            listed      on Exhibit               A    were           made            at    or near            the      time    of
                 the    occurrence                of the         matters               set       forth       in        the      records         by     or

                 from information                       transmitted                by        a person                  with      knowledge             of
                 those      matters
08-01789-smb    Doc 18790-2                  Filed 05/31/19 Entered 05/31/19 14:47:55                                  Exhibit B
                                                    Pg 11 of 20
       9        Based          on       my     knowledge          of      JPMorgans           practices          and

                procedures          and       my       review    of    the     relevant      JPMorgan        bank
                records        listed    in    Exhibit     A      I    conclude       the    JPMorgan        bank
                records        listed   on Exhibit        A     were    kept    in   the    regular    course     of

                JPMorgans           business


        10      It    is   JPMorgans          regular practice          to   make      records       such   those

                listed     on Exhibit         A   in   the ordinary course           of business

        1   1   I    declare   under    penalty of perjury that the foregoing                  is   true   and correct




                Dated          igleY44°47                  3
       F272                                                       Linda

                                                                 Document
                                                                             Coribello

                                                                                 Review      Sr     Specialist

                                                                SUBPOENA             COMPLIANCE             GROUP
 08-01789-smb           Doc 18790-2                    Filed 05/31/19 Entered 05/31/19 14:47:55                          Exhibit B
                                                              Pg 12 of 20
                                                                      EXHIBIT A


          ACCOUNT STATEMENTS             JPMorgan    Account    140081703

1    MADWAA00038598         9      MADWAA00131405                17    MADWAA00188430       25    MADVVAA00378499   33    MADWAA01072715

2    MADWAA00048071         10     MADWAA00139882                18    MADVVAA00189193      26    MADWAA00379700    34    MADVVAA01072762


3    MADWAA00049112         11     MADVVAA00142979               19    MADWAA00190910       27    MADWAA00384184    35    MADVVAA01072808


4    MADWAA00051674         12     MADWAA00145771                20    MADWAA00242269       28    MADVVAA00384769   36    MADVVAA01072852


5    MADWAA00085853         13     MADVVAA00146775               21    MADWAA00243311       29    MADVVAA00389854    37    MAITAE00000001


6    MADVVAA00086997        14     MADWAA00147886                22    MADVVAA00244487      30    MADVVAA00391838    38    MAITAE00000002

7    MADWAA00097315         15     MADVVAA00        183297       23    MADVVAA00253260      31    MADWAA01072627

8    MADWAA00099936         16     MADVVAA00184733               24    MADVVAA00257807      32    MADVVAA01072668




ACCOUNT    STATEMENTS   JPMorg an Account 6301428151509

39   MADWAA00377059         47     MADWAA00051784                55    MADVVAA00142972      63    MADWAA00190986    71    MADVVAA00332939

40   MADWAA00384767         48     MADVVAA00056483               56    MADWAA00145760       64    MADWAA00221698    72    MADVVAA00378495

41   MADWAA00085838         49     MADVVAA00086995               57    MADVVAA00146768      65    MADVVAA00242359   73    MADINAA00379696

42   MADWAA00099929         50     MADWAA00097307                58    MADWAA0014    7869   66    MADWAA00243392    74    MADWAA00389847

43   MADWAA00038686         51     MADWAA00098319                59    MADWAA00183388       67    MADVVAA00244477   75    MADWAA00391813

44   MADWAA00043870         52     MADWAA00102648                60    MADVVAA00184819      68    MADVVAA00247349   76    MAITAA0016078

45   MADWAA00048168         53     MADWAA00         131385       61    MADWAA00188428       69    MADWAA00253351    77    MAITAA0016084

46   MADWAA00049200         54     MADWAA00139873                62    MADWAA00189261       70    MADWAA00257903



RECONCILIATION    REPORTS        LISTS    JPMorgan    Account    6301428151509

78   MADWAA00038688         86     MADWAA00097309                94    MADWAA00146770       102   MADWAA00243385    110   MADWAA00257905

79   MADWAA00043872         87     MADWAA00098321                95    MADWAA00147871       103   MADWAA00244480    111   MADWAA00378487

80   MAD NAA00048163        88     MAD AAA00099932               96    MADINAA00183373      104   MADWAA00247351    112   MADWAA00379688

81   MADWAA00049202         89     MADWAA00102650                97    MADVVAA00184822      105   MADWAA00253344    113 MADVVAA00384172

82   MADWAA00051786         90     MADWAA00131387                98    MADWAA00188421       106   MADWAA00257887    114   MADVVAA00389849

83   MADVVAA00056485        91     MA0WAA00139875                99    MADWAA00189263       107   MADWAA00257890    115   MADWAA00391817

84   MADWAA00085841         92     MADVVAA00142974               100 MADVVAA00190988        108   MADWAA00257893
85   MADWAA00087097         93     MADVVAA00145765               101   MADWAA00242351       109 MA13VVAA00257900
08-01789-smb              Doc 18790-2                         Filed 05/31/19 Entered 05/31/19 14:47:55                                                                    Exhibit B
                                                                     Pg 13 of 20


                        DECLARATION                    IV        REGARDING                    JPMORGAN                    BANK RECORDS

                                                            Case            No      0801789                   SMB
 Linda   Coribello certifies and declares as follows



   1             I   am   over the age of                  18    years and             not a party to this action


   2             My     business          address           is    4 Chase           Metrotech                  Center       Floor        18     Brooklyn             New       York

                 112    450001

   3             I   am    a   Document                Review               Sr     Specialist            and      Custodian             of Records             for   JPMorgan
                 Chase      Bank           NA         JPMorgan                           in       the     Subpoena          Compliance                   Group          and    I    am
                 authorized          to    make        this       declaration


   4             Bernard       L         Madoff            Investment               Secu          ri   ties    LLC        BLM           IS         maintained             account

                 numbers 140081703                         and 6301428151509                             the     Accounts                  at   JPMorgan

   5             Based      on     my       review           of        communications                      between          the       Trustee           or   his                   and

                                                                             A
                                                                                                                                                                    agents

             JPMorgan                I    understand              that              on       or        about     December             19   2008           Irving     H     Picard

             notified          JPMorgan                of        his        court       appointment                  as    Trustee          Trustee                  under          the

             Securities            Investor           Protection              Act       for        the                            of       BLM IS and                   requested

                                                                                                       B
                                                                                                              liquidation

             bank         records         relating          to        the    Accounts                          thereafter          the     Trustee           and     his

                                                                                                                                                                   C
                                                                                                                                                                              agents

             requested           bank records               relating          to       the    Accounts             from         JPMorgan                 and              between

             December            2       008 and           2009         J   PM     organ          produced           to   the    Trustee           or    his    agents         ban k

             documents             relating           to    the        Accounts including                         but     not    limited        to        copies     of checks

             and deposit slips


   6         Based          on       my     review              of communications                             between       the       Trustee           or   his    agents         and

             JPMorgan                and         my          knowledge                   of            JPMorgans            practices              and         procedures             I




             understand            that     Exhibits              1A514          are        examples             of the         types       of      checks         and     deposit

             slips        produced         by JPMorgan                      to the      Trustee           or     his      agents        between              December         2    008

             and        2009     as       described              in    paragraph              5

   7         I       am    familiar             with        and             have       knowledge                of     JPMorgans                   practice        of     making
             maintaining                 scanning           and        producing              bank         records        such     as    those       with       Bates         prefix

             J       PM    including            the    checks               and deposit                slips    attached        hereto        as    Exhibits         1A   5H
   8         The        bank     records          attached              hereto         as     Exhibits          1A 1J      and        labeled        with Bates prefixes

             JPMSAH                       and     JPMSAI                         are        examples              of      checks           written           from         Account

             140081703

  9          Exhibits          2A 2J            labeled           with        Bates          prefix        JPMSAI                are       examples            of    deposited

             checks        for   Account              140081703

   10        Exhibits          3A31             labeled          with        Bates prefix                JPMSAI                 are     examples             of deposit        slips

             for       Account           140081703

   11        Exhibits            4A 4G            labeled              with         Bates              prefix     JPMSAI                   are          deposit      slips         and

             deposited         checks           for    Account              140081703
        08-01789-smb               Doc 18790-2                           Filed 05/31/19 Entered 05/31/19 14:47:55                                                                   Exhibit B
                                                                                Pg 14 of 20


          12        Exhibits            SASH             labeled         with       Bates prefixes                JPMSAF JPMSAI                                 and        JPMSCQ
                are       examples of checks                             written         from Account                  6301428151509

          13    Based              on     my        knowledge                       of    JPMorgans                practices            and      procedures                      the     bank
                records                attached           hereto          as    Exhibits             1A   SH       contain          distinctive                characteristics             of

                original                bank       documents               made and                  kept     by       JPMorgan            in   the       ordinary course                  of

                business                  including                  but         not        limited              to     Account              number               140081703                or

                6301428151509                             Sequence                   number                   Sequence                          or        Prime                 Sequence
                number                   Routing                Transit             or     RoutTran                numbers              CheckSerial                 or Check

                    Serial          nanbers              Serial           Field           and         Bank         No           Bank                  or       Bank N urn the
                routing             number               of JPMorgan                     The     Chase           Malhattan            Bank           or    another              JPMorgan
                related             entity          and        the       logo            insignia           or     address            of      JPMorgan                     The         Chase
                Manhattan                 Bank            or another JPMorgan related                                  entity

          14    Based              on    my knowledge                     of JPMorgans                    practices        and      procedures                 the    bank          records

                attached                 hereto          as        Exhibits          1A   S      H     also        contain            distinctive              characteristics             of

                bank              documents              produced              by    JPMorgan                 including         but     not      limited              to        production
                notations               such       as     GROU            P     ID          Operator                   and      other        details       regarding              scanning
                and               production                  of     JPMorgans                   customers               bank         records               in                             to
                                                                                                                                                                      response

                subpoenas                      court               orders            and             requests           for        documents                   including            records


                requests                from current                or   former           JPMorgan            bank      customers


          15    Where an                  Operator             is    identified            on    a    bank        record        attached        hereto           in    Exhibits           IA
                SH            I    have       verified          that      such       Operator             was employed                  by      JPMorgan              and         involved

                i    n    scanning                 and        producing              J    JPMorgans                customers             bank             records          made          and

                maintained                in       the    ordinary course of business

          16    Based             on      my       knowledge                  of JPMorgans                    practices         and     procedures                the           distinctive

                characteristics                      including                production               notations           appearing             on        the        bank         records

                attached                hereto           as    Exhibits             1A    SH          are     only      placed          on      documents                  if     they    are

                JPMorgan                 business             records          Exhibits         IA   S    H   appear       to    be JPMorgan business records


          17    Based             on     my        knowledge              of JPMorgans                      practices         and procedures                     and       my       review

                of the             relevant          JPMorgan                  bank       records           attached          as    Exhibits              1A   5H          I     conclude

                the           bank        records               attached             hereto            as     Exhibits             1A   S H               and     the           document
                production                from which                     they were            obtained             were       made       at or       near the              time of the

                occurrence                    of    the        matters           set       forth       in        the    records         by       or        from        i   nformation

                transmitted                   by    a    person          with        knowledge                of those matters


          18    Based on                my     knowledge                 of JPMorgans                  practices        and      procedures               records          of     this   type

                were          kept       in   the       regular          course          of JPMorgans              business

          19    It       is       JPMorgans               regular          practice             to    make        records        of the         type       attached             hereto     as

                Exhibits            IA   SH         in the ordinary                 course of business




                                                                                            2




TX028
08-01789-smb      Doc 18790-2             Filed 05/31/19 Entered 05/31/19 14:47:55                        Exhibit B
                                                 Pg 15 of 20


   20     I   declare   under   penalty   of perjury   that the   foregoing   is   true   and   correct




          Dated         fPeedei                 3
        F9c                                                                        14M
                                                       Linda Coribello

                                                       Document Review        Sr Specialist
                                                       SUBPOENA COMPLIANCE GROUP




                                                        3
        08-01789-smb   Doc 18790-2     Filed 05/31/19 Entered 05/31/19 14:47:55   Exhibit B
                                              Pg 16 of 20




                                        INDEX OF EXHIBITS

                          Exhibit 1A                        JPMSAH0000001
                          Exhibit 1B                        JPMSAH0000002
                          Exhibit 1C                        JPMSAH 0000030
                          Exhibit 1D                        JPMSAH0002012
                          Exhibit 1E                        JPMSAH0002873
                          Exhibit 1F                        JPMSAH0003565
                          Exhibit 1G                        JPMSAH0000178
                          Exhibit 1H                        JPMSAH0000358
                          Exhibit 1I                        JPMSAH0000617
                          Exhibit 1J                        JPMSAH0000943
                          Exhibit 2A                         JPMSAI0000002
                          Exhibit 2B                         JPMSAI0001344
                          Exhibit 2C                         JPMSAI0000133
                          Exhibit 2D                         JPMSAI0000190
                          Exhibit 2E                         JPMSAI0000264
                          Exhibit 2F                         JPMSAI0000375
                          Exhibit 2G                         JPMSAI0000418
                          Exhibit 2H                         JPMSAI0000524
                          Exhibit 2I                         JPMSAI0000585
                          Exhibit 2J                         JPMSAI0001430
                          Exhibit 3A                         JPMSAI0000001
                          Exhibit 3B                         JPMSAI0001241
                          Exhibit 3C                         JPMSAI0000429
                          Exhibit 3D                         JPMSAI0000757
                          Exhibit 3E                         JPMSAI0001062
                          Exhibit 3F                         JPMSAI0001216
                          Exhibit 3G                         JPMSAI0001354
                          Exhibit 3H                         JPMSAI0002140
                          Exhibit 3I                         JPMSAI0003371
                          Exhibit 4A                         JPMSAI0000335
                          Exhibit 4B                         JPMSAI0000343
                          Exhibit 4C                         JPMSAI0000345
                          Exhibit 4D                         JPMSAI0000347
                          Exhibit 4E                         JPMSAI0000349
                          Exhibit 4F                         JPMSAI0000353
                          Exhibit 4G                         JPMSAI0000355
                          Exhibit 5A                         JPMSAF0000001
                          Exhibit 5B                         JPMSAF0072931
                          Exhibit 5C                         JPMSAF0004816
                          Exhibit 5D                         JPMSAF0008109
                          Exhibit 5E                         JPMSAF0036313
                          Exhibit 5F                         JPMSAI0003443

                                                 4



TX028                                      Page 15 of 19
        08-01789-smb   Doc 18790-2     Filed 05/31/19 Entered 05/31/19 14:47:55   Exhibit B
                                              Pg 17 of 20


                          Exhibit 1A                        JPMSAH0000001
                          Exhibit 5G                        JPMSCQ0000001
                          Exhibit 5H                        JPMSCQ0000028
                          Exhibit 5I                        JPMSAF0000523




                                                 5


TX028                                      Page 16 of 19
08-01789-smb         Doc 18790-2                  Filed 05/31/19 Entered 05/31/19 14:47:55                                                  Exhibit B
                                                         Pg 18 of 20


                     DECLARATION                 V REGARDING                      IPMORGAN BANK RECORDS

                                                 Case        No            0801789         SMB
  Linda Coribello certifies and declares                         as follows



   1        I   am   over the age of 18 years and not a party to this action


   2        My     business address               is    4 Chase Metrotech                   Center Floor 18 Brooklyn                       New     York
            112450001

   3        I   am    a   Document          Review           Sr        Specialist       and Custodian            of Records          for   JPMorgan
            Chase Bank              NA JPMorgan                             in   the    Subpoena          Compliance             Group and         I   am
            authorized to               make   this     declaration


   4        Bernard            L   Madoff        Investment                 Securities          LLC   BLMIS                maintained           account

            numbers 140081703                     and 6301428151509                         the Accounts                  at   JPMorgan

   5        I   am    familiar with              and        have           knowledge        of JPMorgans              practice           of regularly

            sending copies of checks                        to   its   customers          for   the purpose          of providing records               of

            account activity


   6        Exhibits        1A 1L         labeled       with           Bates      prefix    MADWAA                  are    examples        of checks

            written       from Account 140081703

   7        Exhibits        2A 2J labeled               with           Bates      prefix   MADWAA                   are examples           of checks

            written from Account                  6301428151509

   8        Based         on       my   knowledge                of    JPMorgans           practices         and      procedures            with       the

            exception          of any handwritten                      notations          the    checks      attached          hereto     as Exhibits

            1A 2J contain               distinctive         characteristics               of original        bank     documents            made and
            kept by JPMorgan                in   the ordinary                    course    of business including                  but not       limited

            to       Account         number 140081703                            or    6301428151509                the    routing        number        of

            JPMorgan           The Chase Manhattan                          Bank        or another        JPMorgan             related    entity and
            the logo insignia or address of                      JPMorgan The Chase Manhattan Bank or another
            JPMorgan related                entity          Records of this type were routinely made and sent to

            JPMorgans              customer BLMIS                     in   the ordinary course of business


   9        Based         on   my       knowledge            of JPMorgans                 practices       and       procedures            the    checks

            attached       hereto        as Exhibits 1A 2J appear to be JPMorgan business records

   10       Based on           my   knowledge               of JPMorgans               practices      and procedures              and     my    review
            of the        relevant        JPMorgan               bank        records       attached       hereto          as    Exhibits        1A 2J     I




            conclude the records                 attached              hereto         as Exhibits 1A      2J were made              at or near the

            time      of the        occurrence              of the         matters        set    forth    in    the   records        by     or     from
            information            transmitted          by       a    person with knowledge                    of those matters


   11       Based on           my   knowledge               of JPMorgans                practices     and procedures records                     of the

            type     attached           hereto         as    Exhibits            1A 2J     were       kept     in    the       regular     course       of

            JPMorgans              business
        08-01789-smb         Doc 18790-2       Filed 05/31/19 Entered 05/31/19 14:47:55                        Exhibit B
                                                      Pg 19 of 20


           12     It    is   JPMorgans   regular practice       to   make   records   such   as the   checks   attached

                  hereto      as Exhibits 1A   2J   in   the ordinary course of business


           13     I    declare under penalty of perjury that the foregoing            is   true and correct




                  Dated
                                                              o7
                                                             By

                                                                   Linda Coribello

                                                                   Document Review Sr        Specialist

                                                                   SUBPOENA COMPLIANCE GROUP




                                                               2




TX028
08-01789-smb   Doc 18790-2         Filed 05/31/19 Entered 05/31/19 14:47:55   Exhibit B
                                          Pg 20 of 20


                                     INDEX OF EXHIBITS


                   Exhibit    1A                         MADWAA00040522

                   Exhibit    1B                         MADWAA00063827
                   Exhibit    1C                         MADVVAA00129479
                   Exhibit    1D                         MADWAA00380042
                    Exhibit 1E                           MADVVAA00040562
                    Exhibit 1F                           MADWAA00053293
                   Exhibit    1G                         MADWAA00072849
                   Exhibit    1H                         MADWAA00076338
                    Exhibit   11                         MADVVAA00083611
                    Exhibit   1J                         MADWAA00086923
                   Exhibit    1K                         MADWAA00376074
                   Exhibit 1L                            MADWAA00385350
                   Exhibit    2A                         MADWAA00268678
                   Exhibit    2B                         MADWAA00268702
                   Exhibit    2C                 I
                                                         MADWAA00065524
                   Exhibit    2D                         MADVVAA00103078
                   Exhibit 2E                            MADWAA00123438
                   Exhibit 2F                            MADWAA00127600
                   Exhibit    2G                         MADWAA00155561
                   Exhibit    2H                         MADWAA00168925
                    Exhibit   21                         MADWAA00288165
                   Exhibit    2J                         MADWAA00371970




                                             3
